                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ADAM P. FAUST,
CHRISTOPHER C. BAIRD,
JONATHAN P. STEVENS,
JAY T. SLABA, JOSEPH W. SCHMITZ,
JAMES C. ASH, CHERYL J. ASH,
CHRISTOPHER D. BOHNENKAMP,
LORI L. WATKINS, TEENA J. BANDUCCI,
BRANDON D. BANDUCCI, and
THEODORE G. SHIELDS, JR,

              Plaintiffs,                                   1:21-cv-00548-WCG
   v.

THOMAS J. VILSACK, and
ZACH DUCHENEAUX

               Defendants.
______________________________________________________________________________

                          AMENDED COMPLAINT
______________________________________________________________________________

        Plaintiffs allege their complaint against Defendants as follows:

                                  INTRODUCTION

        1.    “The Constitution abhors classifications based on race . . . because

every time the government places citizens on racial registers and makes race

relevant to the provision of burdens or benefits, it demeans us all.” Grutter v.

Bollinger, 539 U.S. 306, 353 (2003) (Thomas, J., concurring in part and dissenting

in part). “Purchased at the price of immeasurable human suffering, the equal

protection principle reflects our Nation’s understanding that such classifications

ultimately have a destructive impact on the individual and our society.” Adarand



                                           1

         Case 1:21-cv-00548-WCG Filed 05/19/21 Page 1 of 16 Document 7
Constructors, Inc. v. Peña, 515 U.S. 200, 240 (1995) (Thomas, J., concurring in part

and concurring in judgment).

       2.     In March 2021, the United States retreated from the principle of

equality under the law by enacting a race-based loan-forgiveness program in the

American Rescue Plan Act of 2021 (ARPA). Among other things, ARPA provides

billions of dollars of debt relief to “socially disadvantaged” farmers and ranchers.

The phrase “socially disadvantaged” includes explicit racial classifications: to be

eligible for ARPA’s debt relief, farmers and ranchers must be Black or African

American, American Indian or Alaskan native, Hispanic or Latino, or Asian

American or Pacific Islander. Other farmers—white farmers, for example—are

ineligible.

       3.     Plaintiffs are farmers from Wisconsin, Minnesota, South Dakota, Ohio,

Missouri, Iowa, Arkansas, Oregon, and Kentucky who have direct loans with the

Farm Service Agency (FSA) or loans backed by the United States Department of

Agriculture (USDA). They are otherwise eligible for the loan-forgiveness program in

ARPA, except for the color of their skin. As white farmers, Plaintiffs are ineligible

for this government benefit.

       4.     Defendants are responsible for running this race-based loan-

forgiveness program through USDA and FSA. Defendants assert that the purpose of

this program is to remedy “systemic racism” in USDA and “across agriculture.” In

other words, Defendants are attempting to cure societal discrimination—they




                                         2

        Case 1:21-cv-00548-WCG Filed 05/19/21 Page 2 of 16 Document 7
specifically disavow that they are attempting to remedy “specific acts of

discrimination.”

      5.      The United States Constitution “forbids” discrimination by the federal

government “against any citizen because of his race.” Adarand Constructors, Inc.,

515 U.S. at 216 (citations omitted). Any classifications based on race, therefore,

must “be subjected to the most rigid scrutiny.” Id (citation omitted). So, when the

government distributes “benefits on the basis of individual racial classifications,” as

Defendants do in this case, the government bears the burden of meeting “strict

scrutiny.” In other words, the government must prove that its discriminatory

benefit is narrowly tailored and serves a compelling government interest. Id. at 227.

      6.      While Defendants’ public statements about ARPA describe their

generalized goal of ending “systemic racism,” such broad goals do not override the

constitutional ban on race discrimination. In fact, the Supreme Court has “rejected

the interest in remedying societal discrimination because it had no logical stopping

point.” Fisher v. Univ. of Texas at Austin, 570 U.S. 297, 318 (2013). In short, “[t]he

way to stop discrimination on the basis of race is to stop discriminating on the basis

of race.” Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 748

(2007).

      7.      Defendants’ use of race discrimination as a tool to end “systemic

racism,” is therefore unconstitutional and should be enjoined by this Court.

                                   THE PARTIES




                                          3

          Case 1:21-cv-00548-WCG Filed 05/19/21 Page 3 of 16 Document 7
      8.     Plaintiff Adam P. Faust owns a dairy farm in Calumet County, near

Chilton, in the Northern Division of the Eastern District of Wisconsin. Mr. Faust is

a double-amputee. In addition to milking about 70 Holstein cows, Mr. Faust farms

200 acres for feed for his cows. Mr. Faust would be eligible for the loan forgiveness

program in Section 1005 of ARPA, except that he is white.

      9.     Plaintiff Christopher C. Baird owns a dairy farm near Ferryville in

Crawford County, Wisconsin. Just ten miles from the Mississippi River, Mr. Baird

milks over 50 Jersey cows and farms approximately 80 acres of pasture. He has

three direct loans with FSA and would otherwise be eligible for the loan-forgiveness

program in Section 1005 of ARPA, except that he is white.

      10.    Plaintiff Jonathan P. Stevens owns Maple Grove Farms near Rock

Creek, Minnesota. Mr. Stevens raises about 25 beef cattle and grows corn, soybeans,

and other crops on about 700 acres. He has two direct loans with FSA and would

otherwise be eligible for the loan-forgiveness program in Section 1005 of ARPA,

except that he is white.

      11.    Plaintiff Jay T. Slaba raises about 350 head of beef cattle and farms

around 1,000 acres of corn and other crops in northwest South Dakota. Mr. Slaba

has two outstanding direct loans with FSA: an equipment loan and a first-time

landowner loan. Mr. Slaba would be eligible for the loan-forgiveness program in

Section 1005 of ARPA, except that he is white.

      12.    Plaintiff Joseph W. Schmitz farms approximately 50 acres of corn and

soybeans in western Ohio. He is a first-time farmer and has an FSA direct loan. Mr.



                                         4

        Case 1:21-cv-00548-WCG Filed 05/19/21 Page 4 of 16 Document 7
Schmitz would otherwise be eligible for the loan forgiveness provisions of Section

1005 of ARPA, except that he is white.

         13.   Plaintiffs James C. and Cheryl J. Ash own and operate Hog Heaven

Farms near Jasper, Missouri. The Ashes raise about 600 sows and ween up to 1,000

piglets every 28 days. The Ashes have an FSA farm loan and are otherwise eligible

for the loan forgiveness program in Section 1005 of ARPA, except that they are

white.

         14.   Plaintiff Christopher D. Bohnenkamp grows corn and soybeans in

northwestern Iowa. Mr. Bohnenkamp also owns and operates a feeder-to-finish

swine operation, where he feeds up to 2,400 hogs every three months. Mr.

Bohnenkamp has an FSA-direct loan and is otherwise eligible for the loan

forgiveness program in Section 1005 of ARPA, except that he is white.

         15.   Plaintiff Lori L. Watkins raises chickens, cattle, sheep, and goats on a

100-acre farm in southwestern Arkansas. Ms. Watkins’ primary business is raising

and selling about 500,000 broiler chickens each year. She has a USDA-backed loan

on her four chicken houses, and four other FSA-direct loans. Ms. Watkins is

otherwise eligible for the loan forgiveness program in Section 1005 of ARPA, except

that she is white.

         16.   Plaintiffs Teena J. and Brandon D. Banducci are ranchers from

northeast Oregon. They raise about 100 cattle on approximately 1,000 acres. The

Banduccis have FSA loans and would otherwise be eligible for the loan forgiveness

program in Section 1005 of ARPA, except they are white.



                                           5

          Case 1:21-cv-00548-WCG Filed 05/19/21 Page 5 of 16 Document 7
      17.    Plaintiff Theodore (“Ted”) G. Shields, Jr. is a fourth-generation tobacco

farmer from central Kentucky. Mr. Shields farms approximately 700 acres. In

addition to burley tobacco, Mr. Shields farms corn and soybeans and raises about 80

head of cattle. He has a direct loan from USDA and would otherwise be eligible for

the loan forgiveness program in Section 1005 of ARPA, except that he is white.

      18.    Defendant Thomas J. Vilsack is the Secretary of Agriculture. He is

responsible for leading the USDA, which includes the FSA. Under Section 1005 of

ARPA, Defendant Vilsack is required to provide debt relief to certain farmers based

on race. He is sued in his official capacity.

      19.    Defendant Zach Ducheneaux is the Administrator of the FSA. Among

other things, FSA oversees certain loan programs. Under Section 1005 of ARPA,

FSA will provide debt relief to certain farmers with direct loans or USDA-back

loans based on race. He is sued in his official capacity.

                           JURISDICTION AND VENUE

      20.    This Court has jurisdiction over this complaint under 28 U.S.C. § 1331,

§ 2201, and 5 U.S.C. § 702, because this case presents a substantial question of

federal law, specifically whether Section 1005 of ARPA—and Defendants’

implementation of that section—violates the United States Constitution’s guarantee

of equal protection of the laws.

      21.    This Court has authority to issue a declaratory judgment and to order

injunctive relief and other relief that is necessary and proper, including nominal

damages, pursuant to 28 U.S.C. § 2201 and 2202.



                                            6

        Case 1:21-cv-00548-WCG Filed 05/19/21 Page 6 of 16 Document 7
         22.   Venue is appropriate in this district under 28 U.S.C. § 1391(e)(1). A

substantial part of the events giving rise to this claim occurred in this district,

Defendants maintain one or more offices and employees in this district, a

substantial part of the property subject to this action is situated in this district, and

a plaintiff resides in this district.

                               STATEMENT OF CLAIM

         23.   On March 11, 2021, the President of the United States signed ARPA

into law.

         24.   Through Section 1005 of ARPA, Congress appropriated “such sums as

may be necessary” to pay for the cost of loan modifications and payments for “each

socially disadvantaged farmer or rancher as of January 1, 2021.”

         25.   Section 1005(a) requires Defendant Vilsack to use the appropriated

funds to “provide a payment in an amount up to 120 percent of the outstanding

indebtedness of each socially disadvantaged farmer or rancher as of January 1,

2021.”

         26.   A “socially disadvantaged farmer and rancher” has “indebtedness” if

that farmer or rancher owes money on a “direct farm loan made by the Secretary” or

a “farm loan guaranteed by the Secretary.” See ARPA, Section 1005(a)(2).

         27.   Finally,   Section       1005(a)(3)   states   that   “the   term   ‘socially

disadvantaged farmer or rancher’ has the meaning given in section 2501(a) of the

Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).” That

Act explains that the term “socially disadvantaged group” “means a group whose



                                               7

          Case 1:21-cv-00548-WCG Filed 05/19/21 Page 7 of 16 Document 7
members have been subjected to racial or ethnic prejudice because of their identity

as members of a group without regard to their individual qualities.” 7 U.S.C. §

2279(a)(5) & (6).

      28.    Defendant Vilsack and Defendant Ducheneaux are responsible for the

implementation of the loan forgiveness provisions in ARPA Section 1005.

      29.    On March 25, 2021, Defendant Vilsack offered written testimony to the

House of Representatives Committee on Agriculture. Defendant Vilsack testified

that “systemic racism” has “plague[d] the programs at the USDA, especially the

Farm Loan Program.” According to Defendant Vilsack, ARPA “provides funding to

address longstanding racial equity issues within the Department and across

agriculture.” This funding, according to Defendant Vilsack, will “respond to the

cumulative impacts of systemic discrimination and barriers to access that have

created a cycle of debt.” Defendant Vilsack argued that prior efforts to remedy

“specific, individualized discrimination” have “failed to do the necessary work”

needed to address the “systemic discrimination [that] socially disadvantaged

producers face.”

      30.    In oral testimony, Defendant Vilsack stated that the purpose of

ARPA’s loan-forgiveness provisions was to respond to the “cumulative impact of

discrimination over time” and not to address “specific acts of discrimination.”

Defendant Vilsack also testified that aid would be distributed “based on race and

ethnicity, and that although “white women” were considered socially disadvantaged

in the past, they no longer were under ARPA.



                                        8

        Case 1:21-cv-00548-WCG Filed 05/19/21 Page 8 of 16 Document 7
      31.    Defendant Vilsack testified that between 13,000 and 15,000 loans

would be forgiven, and USDA will disburse up to $4 billion in loan forgiveness to

non-white farmers.

      32.    As for timing and process, Defendant Vilsack said that USDA would

forgive loans by paying off the loan and then sending 20% of the value of the loan

directly to farmers. Defendant Vilsack did not indicate that a farmer would need to

take any affirmative step to obtain this benefit. Defendant Vilsack explained that

some loans (“direct loans”) could be forgiven quickly because USDA was the lender.

He said these loans are “relatively simple and straightforward” and the loan will be

“paid off [and] 20 percent goes to the farmer.” Other loans (“guaranteed loans”),

however, may take longer because USDA may have to work directly with banks to

sort out issues like pre-payment penalties. Defendant Vilsack testified that USDA

has already started to reach out to banks, collect information, and has instructed

them, by way of a letter dated March 25, 2021, to “take no further action

whatsoever to enforce” the terms of USDA-guaranteed loans. Defendant Vilsack

repeatedly testified that ARPA’s loan forgiveness provisions would be implemented

“as quickly as possible.”

      33.    On March 26, 2021, Defendant Ducheneaux authored a blog post

detailing how FSA intends to implement Section 1005 of ARPA. See Zach

Ducheneaux, “American Rescue Plan Socially Disadvantaged Farmer Debt




                                         9

        Case 1:21-cv-00548-WCG Filed 05/19/21 Page 9 of 16 Document 7
Payments,” (March 26, 2021). 1 According to this document, “USDA recognizes that

socially disadvantaged farmers and ranchers have faced systemic discrimination

with cumulative effects that have, among other consequences, led to a substantial

loss in the number of socially disadvantaged producers, reduced the amount of

farmland they control, and contributed to a cycle of debt that was exacerbated

during the COVID-19 pandemic.”

      34.   Defendant Ducheneaux explained that through ARPA, FSA will

provide “historic debt relief to socially disadvantaged producers including

Black/African American, American Indian or Alaskan native, Hispanic or Latino,

and Asian American or Pacific Islander.”

      35.   According to Defendant Ducheneaux, “[a]ny socially disadvantaged

borrower with direct or guaranteed farm loans as well as Farm Storage Facility

Loans qualifies.” Defendant Ducheneaux defines “socially disadvantaged” borrowers

as only those borrowers “with direct or guaranteed farm loans as well as Farm

Storage Facility loans” and who are members of one or more of the following racial

groups: “Black/African American, American Indian or Alaskan native, Hispanic or

Latino, and Asian American or Pacific Islander.”

      36.   Despite the fact that USDA previously and nearly uniformly defined

“women” as “socially disadvantaged,” see e.g., 7 C.F.R. §§ 761.2; 7.3; 1430.402,

Defendant Ducheneaux explained on March 26, 2021, that USDA, the Farm Service

Agency, and Defendants no longer believe that women farmers and ranchers qualify

1Available at https://www.farmers.gov/connect/blog/loans-and-grants/american-
rescue-plan-socially-disadvantaged-farmer-debt-payments

                                           10

       Case 1:21-cv-00548-WCG Filed 05/19/21 Page 10 of 16 Document 7
as “socially disadvantaged farmers and ranchers.” According to Defendant

Ducheneaux, “[g]ender is not a criteria [sic] in and of itself, but of course women are

included in these categories.”

        37.    On or about April 12, 2021, USDA updated its website to provide

further information about the payments under Section 1005 of ARPA. The website

confirms that only certain farmers will be eligible based on race: “Eligible borrowers

include those who identify as one or more of the following: Black/African American,

American Indian, Alaskan native, Hispanic/Latino, Asian American, or Pacific

Islander.” 2

        38.    USDA also confirmed that eligible loans are those: “Made directly by

FSA, including Farm Storage Facility Loans, Direct Farm Ownership Loans, Farm

Operating Loans, including Microloans and Youth Loans, Emergency Loans,

Conservation Loans, and Soil and Water Loans; and Guaranteed by FSA and made

by an approved lender, including Farm Ownership Loans, Farm Operating Loans,

and Conservation Loans.”

        39.    Furthermore, on or about April 12, 2021, USDA updated its website

entitled “American Rescue Plan Debt Payments FAQ.” 3 Again, on this website,

USDA confirms as follows: “The American Rescue Plan Act uses Section 2501 of the

Food, Agriculture, Conservation, and Trade Act of 1990 as the definition of socially

disadvantaged farmers and ranchers, which includes those who identify as one or

2   Available at https://www.farmers.gov/americanrescueplan

3   Available at https://www.farmers.gov/americanrescueplan/arp-faq



                                          11

         Case 1:21-cv-00548-WCG Filed 05/19/21 Page 11 of 16 Document 7
more of the following: Black, American Indian/Alaska Native, Hispanic, Asian, and

Hawaiian/Pacific Islander.”

      40.    Finally, USDA confirmed that “[n]o action on your part is needed right

now” with regard to this loan-forgiveness program. In other words, Defendants will

begin the process of forgiving loans automatically and there is no application

process or other formal process required to trigger the payment of benefits on behalf

of farmers. The FAQ website explains, “FSA is currently compiling and analyzing

balances for all types of loans and is determining the quickest and most efficient

way to make payments. Once the payment process has been finalized, all direct and

guaranteed borrowers will receive a written notification from FSA explaining the

payment process.”

      41.    To determine eligibility for the loan-forgiveness provision of Section

1005 of ARPA, Defendants will use data submitted by farmers on form AD-2047,

despite the clear indication on this form that “[d]emographic information is used by

USDA for statistical purposes only and will not be used to determine an applicant’s

eligibility for programs or services for which they apply.”

      42.    Defendants’ form, AD-2047, also contains their admission that “the

USDA, its Agencies, offices, and employees, and institutions participating in or

administering USDA programs are prohibited from discriminating based on race,

color, national origin, religion, sex, gender identity (including gender expression),

sexual orientation, disability, age, marital status, family/parental status, income

derived from a public assistance program, political beliefs, or reprisal or retaliation



                                          12

       Case 1:21-cv-00548-WCG Filed 05/19/21 Page 12 of 16 Document 7
for prior civil rights activity, in any program or activity conducted or funded by

USDA (not all bases apply to all programs).”

      43.    Defendants     are   currently    implementing   and   will   continue   to

implement Section 1005 of ARPA to impose a race-based loan forgiveness program.

Defendants implementation includes the expenditure of federal funds, and

Defendants could begin forgiving loans at any moment, if they have not already

started.

      44.    Plaintiffs are farmers who have FSA direct farm loans or USDA-

backed loans and are otherwise eligible for loan forgiveness under Section 1005 of

ARPA.

      45.    But because Plaintiffs are white, they are ineligible for the loan

forgiveness benefit under Section 1005 of ARPA as administered by Defendants.

      46.    Were Plaintiffs eligible for the loan forgiveness benefit, they would

have the opportunity to make additional investments in their property, expand

their farms, purchase equipment and supplies, and otherwise support their families

and local communities.

      47.    Because Plaintiffs are ineligible to apply for or otherwise participate in

the program solely due to their race, they have been denied the equal protection of

the law and therefore suffered harm.

      48.    Plaintiffs are also harmed because, as taxpayers to the United States

treasury, their taxes have been used, and continue to be used, to implement this

unconstitutional program.



                                          13

        Case 1:21-cv-00548-WCG Filed 05/19/21 Page 13 of 16 Document 7
                             CAUSE OF ACTION
                        EQUAL PROTECTION VIOLATION

       49.    Plaintiffs reallege and incorporate by reference the allegations set

forth above as if fully set forth herein.

       50.    The Constitution forbids “discrimination by the general government . .

. against any citizen because of his race.” Gibson v. State of Mississippi, 162 U.S.

565, 591 (1896). “The liberty protected by the Fifth Amendment’s Due Process

Clause contains within it the prohibition against denying to any person the equal

protection of the laws.” United States v. Windsor, 570 U.S. 744, 774 (2013).

       51.    “[A]ll racial classifications imposed by government must be analyzed

by a reviewing court under strict scrutiny.” Johnson v. California, 543 U.S. 499, 505

(2005) (citation omitted). “Under strict scrutiny, the government has the burden of

proving that racial classifications are narrowly tailored measures that further

compelling governmental interests.” Id. (citation omitted).

       52.    Section 1005 of ARPA imposes racial classifications. Farmers or

ranchers with direct farm loans, guaranteed farm loans, or Farm Storage Facility

Loans qualify for loan forgiveness only if they are members of one of the following

racial groups: Black/African American, American Indian or Alaskan native,

Hispanic or Latino, or Asian American or Pacific Islander.

       53.    Defendants are responsible for interpreting and implementing Section

1005 of ARPA.




                                            14

       Case 1:21-cv-00548-WCG Filed 05/19/21 Page 14 of 16 Document 7
      54.    Although Plaintiffs are farmers with direct FSA loans and USDA-

backed loans, and otherwise eligible for the loan forgiveness program under Section

1005 of ARPA, they are ineligible for this federal benefit because they are white.

      55.    Plaintiffs are harmed by the Defendants’ racial classifications because

if Plaintiffs were not white, they would be eligible for up to 120% of the value of

their outstanding debt and they would use that money to benefit their farm, family,

and local community.

      56.    In addition, Plaintiffs have been harmed because Defendants have

treated them differently based on their race.

      57.    The   racial   classifications    under   Section   1005   of   ARPA    are

unconstitutional because they violate the Equal Protection guarantee in the United

States Constitution.

      58.    The racial classifications under Section 1005 of ARPA are not narrowly

tailored to serve a compelling government interest.

                              RELIEF REQUESTED

      Plaintiffs respectfully request that this Court:

      A.     Enter a temporary and preliminary injunction preventing Defendants

from applying racial classifications when determining eligibility for loan

modifications and payments under Section 1005 of ARPA.

      B.     Enter a declaratory judgment that the racial classifications under

Section 1005 of ARPA are unconstitutional.




                                          15

       Case 1:21-cv-00548-WCG Filed 05/19/21 Page 15 of 16 Document 7
      C.    Enter an order permanently enjoining Defendants from applying racial

classifications when determining eligibility for loan modifications and payments

under Section 1005 of ARPA.

      D.    Award Plaintiffs such costs and attorney fees as allowed by law.

      E.    Grant Plaintiffs such other and further relief as the court deems

            appropriate.



                                      WISCONSIN INSTITUTE FOR LAW &
                                      LIBERTY, INC.
                                      Attorneys for Plaintiffs

                                      Rick Esenberg
                                      rick@will-law.org

Dated: May 19, 2021                   /s/ Daniel P. Lennington

                                      Daniel P. Lennington
                                      dan@will-law.org
                                      Luke Berg
                                      luke@will-law.org
                                      Kate Spitz
                                      kate@will-law.org
                                      330 E. Kilbourn, Suite 725
                                      Milwaukee, WI 53202-3141
                                      PHONE: 414-727-9455
                                      FAX: 414-727-6385




                                        16

      Case 1:21-cv-00548-WCG Filed 05/19/21 Page 16 of 16 Document 7
